Citation Nr: 0935956	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for vertigo, to include 
consideration as being secondary to service-connected hearing 
loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from October 1944 to June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2006 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   
 
The Board notes that the Veteran has submitted evidence 
pertaining to a claim for compensation for pulmonary fibrosis 
under 38 U.S.C.A. § 1151.  Significantly, however, no 
substantive appeal form has been received with respect to 
that issue.  Accordingly, that matter is not currently before 
the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that vertigo was 
not present during service, was not manifest within a year 
after separation from service, there was no continuity of 
symptoms since service, and the Veteran's current vertigo 
disability did not develop as a result of any incident during 
service. 

2.  The Veteran's current vertigo disorder is not shown to 
have been caused or aggravated by his service-connected 
hearing loss and tinnitus.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service, may not 
be presumed to have been incurred therein, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in December 2005 and 
June 2006.  The RO specifically informed the Veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letters addressed 
the criteria for secondary service connection.  He was also 
provided information regarding the assignment of disability 
rating and effective date in the event service connection is 
granted.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  An appropriate medical opinion was 
obtained.  The record before the Board contains service 
treatment records and post-service treatment records.  In 
addition, the Veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the Veteran in the development of the 
facts pertinent to the claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that service connection may also be 
granted for disability shown to be secondary to a service-
connected disorder.  The Veteran is already service connected 
for bilateral hearing loss, rated as 30 percent disabling, 
and tinnitus, rated as 10 percent disabling.  

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

In the present case, there is no dispute that a current 
vertigo disability exists.  However, the service treatment 
records are negative for documentation of the occurrence of 
any vertigo in service.  The report of a separation 
examination conducted in June 1946 is likewise negative for 
any references to vertigo.  His nervous system was described 
as being normal, and there was no incoordination of gait.  He 
was found to be physically qualified for separation from 
Naval service.  

There is also no evidence of any disease of the nervous 
system within a year after separation from service.  The 
earliest medical records pertaining to complaints of vertigo 
are from many years after service.  A private treatment 
record dated in September 1997 notes a history of having been 
dizzy for a week after a stapedectomy surgery 12 years 
earlier.  As of September 1997, he reported was not having 
any dizziness and did not remember any episodes of dizziness.  
A more recent record dated in July 2006 notes that the 
Veteran had increasing problems with dizziness over the last 
three years.  There was no mention of the disorder relating 
back to service. The Board notes that this record places the 
date of onset of any symptoms of vertigo as being long after 
separation from service.   

The Board finds that there is no objective evidence of 
continuity of symptomatology.  The earliest medical records 
pertaining to back problems are from many years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the 
Board finds that the evidence weighs against a finding of 
continuity of symptomatology.

In sum, the preponderance of the evidence shows that a 
vertigo disorder was not present during service, was not 
manifest within a year after separation from service, and did 
not develop as a result of any incident during service.  
Accordingly, the Board concludes that vertigo was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  

With respect to the claim for secondary service connection 
for vertigo, the Board has noted that there is only one 
medical opinion on his question, and it weighs against the 
claim.  The report of an ear disease evaluation conducted by 
the VA in April 2006 reflects that the examiner reviewed the 
claims file.  The Veteran was not examined.  The VA physician 
stated that in his opinion the vertigo was not a consequence 
of noise induced hearing loss with tinnitus.  He stated that 
only on rare occasions, when there is an enormous explosion, 
usually sufficient to rupture the ear drums, would there be a 
concussive effect on the inner ear that would disturb 
balance.  He stated that would be something that would be 
very obvious at the onset, and which would usually clear with 
time, although not always.  The examiner further stated that 
the Veteran had not reported the dizziness in 2002, so it 
must be a new symptom.  He concluded that it was his opinion 
that the recent and subsequent development of vertigo was not 
caused by or a result of service-connected hearing loss with 
tinnitus, nor caused by or a result of any other matter 
pertaining to military service which was back in the 1940's.  
The VA examiner offered a fully informed medical opinion, as 
that examiner reviewed the claims file.  The examiner also 
offered a logical explanation for the opinion.  Therefore, 
the Board finds that the opinion which weighs against the 
claim has great probative value.  

Although the Veteran has expressed his own opinion that his 
service-connected disabilities caused or aggravated his 
vertigo, the Board notes that the Veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   As 
noted above, the only fully informed opinion of record 
regarding secondary service connection is the VA opinion 
which weighs against the claim.  Thus, there is no competent 
basis to conclude that the current vertigo problems are 
etiologically related to or were aggravated by the Veteran's 
service-connected disabilities.  Therefore, the Board 
concludes that vertigo was not proximately due to or the 
result of a service-connected disability.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for vertigo, to include 
consideration as being secondary to a service-connected 
disorder, is denied.




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


